                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

SHARON M. JAMES,                   )
                                   )
            Plaintiff,             )
                                   )
     v.                            )     Civ. No. 18-063-CFC
                                )
A.C. MOORE ARTS AND             )
CRAFTS INC./SBAR'S INC., et al.,)
                                )
         Defendants.            )



Sharon M. James, Wilmington, Delaware, Pro se Plaintiff.

Wendy K. Voss, Esquire, and Jennifer Penberthy Buckley, Esquire, Potter
Anderson & Corroon, LLP, Wilmington, Delaware. Counsel for Defendants.




                         MEMORANDUM OPINION




March 1, 2019
Wilmington, Delaware
CONNOLLY, U.S. District Judge:

       Plaintiff Sharon M. James, ("Plaintiff') who appears pro se, commenced

this employment discrimination action on the basis of age pursuant to the Age

Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et

seq. ("ADEA"), on January 8, 2018.           (D.I. 2)    The Court has jurisdiction

pursuant to 28 U.S.C. § 1331.         Before the Court are Plaintiffs motion for

default judgment (D.I. 19) and motion to dismiss Defendants' opposition to the

motion (D.I. 27), as well as Defendants' motion to dismiss Plaintiffs amended

complaint (D.I. 28).      The matters have been briefed.

I.     BACKGROUND

       Plaintiff alleges employment discrimination as a result of her employment

with Defendant A.C. Moore Arts & Crafts, Inc. ("A.C. Moore"). 1 In addition

to A.C. Moore, Plaintiff names as Defendants Laura Daron ("Doran") and

Starmane Hayman ("Hayman").             The operative pleading consists of Docket

Items 2, 9, and 12 and, collectively, they allege age discrimination, retaliation,

and workplace harassment/hostile work environment.

       Plaintiff began working for A.C. Moore in July 2009 and, in March 2013,

was employed as an activity and custom framing specialist.              (D.I. 2 at 5)    As


       1
         A.C. Moore indicates it is improperly named in the caption as A.C. Moore Arts and
Crafts Store/Sbar Inc.
                                               1
of September 6, 2017, she held the position of cashier, a position she alleges

was the result of demotions.   (Id. at 8)       Plaintiff has filed four charges of

discrimination with the EEOC and the Delaware Department of Labor

("DDOL") as follows:

      (1) EEOC No. l ?C-2013-00290 (JAM022213), dated March 6, 2013,

presented to the DDOL on February 22, 2013, alleges discrimination based

upon age (56) occurred on January 21, 2013, when A.C. Moore decreased

Plaintiffs work hours and her hours were given to younger employees (Id. at 5);

(2) EEOC No. 1?C-2013-00548 (JAM061413), dated July 3, 2013, presented to

the DDOL on June 14, 2013, alleges retaliation occurred from May 23, 2013

through June 10, 2013 when Plaintiffs hours and responsibilities were

systematically reduced, other individuals were hired to perform her duties, and

she received a low performance evaluation in retaliation for filing Charge of

Discrimination 17C-2013-00290; the charge alleges a continuing action (id. at

6); (3) EEOC No. 1?C-2016-00244 (JAM012015), dated February 8, 2016,

presented to the DDOL on January 20, 2015, alleges retaliation from January

21, 2013 through January 20, 2015, in the form of demotion to cashier/janitor,

adverse assignments, discipline, and attempts to force Plaintiff to resign due to

previously filed charges of age discrimination JAM022213 and retaliation


                                            2
JAM061413; the charge alleges a continuing action (id. at 7); and (4) EEOC No.

17C-2017-00722F, dated September 6, 2017, presented to the DOOL on August

3, 2017, alleges retaliation from July 22, 2014 through July 24, 2017, when

Plaintiff was harassed and subjected to a hostile work environment when the

locker Plaintiff had used for eight years was reassigned to another employer,

and Plaintiff was demoted to cashier for a previously filed charge of

discrimination (id. at 8).

       On October 1, 2015, the EEOC issued a notice of suit rights for EEOC

Charge l 7C-2013-00290.         (Id. at 11)   Plaintiff states the notice of suit rights

is for EEOC Nos. 17C-2013-00290 and 17C-2013-00548, and that the first two

charges of discrimination were dismissed by the head EEOC investigator.              (Id.

at 9, ilil 1-2)   Plaintiff states that she requested a notice of right to sue letter for

the third and fourth charges of discrimination.          (Id. at if 2)   On November 7,

2017, the EEOC issued a notice of right to sue (issued on request) for EEOC

Charge 17C-2017-00722.          (Id. at 10)   All EEOC notices advised Plaintiff that

her lawsuit "must be filed within 90 days" of receipt of the notice or her right to

sue based on the charge would be lost.            The record does not contain a notice of

suit rights or a notice of right to sue for the third charge of discrimination,

EEOC No. 17C-2016-00244.


                                              3
      Plaintiff filed this lawsuit on January 8, 2018.   She seeks compensatory

and other damages.

II.   MOTION FOR DEFAULT JUDGMENT

      Plaintiff has filed a motion for entry of default judgment.   (D.1. 19)

Plaintiff moves for default judgment on the grounds that Defendants failed to

answer the complaint within the time-frame required by the Federal Rules of

Civil Procedure.    Defendants oppose (D.I. 24), and Plaintiff moves to dismiss

or strike their opposition.   (D.I. 27)

      A party seeking to obtain a default judgment must first request the Clerk

the Court to "enter ... the default" of the party that has not answered the

pleading or "otherwise defend[ed]," within the time required by the rules or as

extended by court order. Fed. R. Civ. P. 55(a). Timely serving and filing a

motion to dismiss under Fed. R. Civ .P. 12(b), precludes entry of default. See

Francis v. Joint Force Headquarters Nat'! Guard, 2006 WL 2711459 (D.N.J.

Sept. 19, 2006), aff'd in part, 247 F. App'x 387 (3d Cir. 2007). Even if default

is properly entered, the entry of judgment by default pursuant to Rule 55(b)(2) is

within the discretion of the trial court. Hritz v. Woma Corp., 732 F.2d 1178,

1180 (3d Cir. 1984).




                                          4
       Here, there has been no entry of default. In addition, the motion is

premature, Defendants having appeared and timely filed a motion to dismiss.

Therefore, the Court will deny both Plaintiffs motion for default judgment and

Plaintiff's motion to dismiss or strike Defendants' opposition to Plaintiff's

motion for default judgment. (D.I. 19; D.I. 27)

III.   MOTION TO DISMISS

       A.    Legal Standards

       In reviewing a motion to dismiss filed under Fed. R. Civ. P. 12(b)(6), the

Court must accept all factual allegations in a complaint as true and take them in

the light most favorable to Plaintiff. See Erickson v. Pardus, 55 l U.S. 89, 94

(2007). Because Plaintiff proceeds pro se, her pleading is liberally construed

and her Complaint, "however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers." Erickson, 55 l U.S. at 94.

A court may consider the pleadings, public record, orders, exhibits attached to

the complaint, and documents incorporated into the complaint by reference.

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308,322 (2007).

       A Rule 12(b)(6) motion may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most

favorable to the complainant, a court concludes that those allegations "could not


                                         5
raise a claim of entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S.

544, 558 (2007). "Though 'detailed factual allegations' are not required, a

complaint must do more than simply provide 'labels and conclusions' or 'a

formulaic recitation of the elements of a cause of action."' Davis v. Abington

Mem 'I Hosp., 765 F.3d 236,241 (3d Cir. 2014) (quoting Twombly, 550 U.S. at

555). The Court is "not required to credit bald assertions or legal conclusions

improperly alleged in the complaint." In re Rockefeller Ctr. Props., Inc. Sec.

Litig., 311 F .3d 198, 216 (3d Cir. 2002). A complaint may not be dismissed,

however, "for imperfect statement of the legal theory supporting the claim

asserted." Johnson v. City of Shelby, 135 S. Ct. 346,346 (2014).

      A complainant must plead facts sufficient to show that a claim has

"substantive plausibility." Id. at 347. That plausibility must be found on the

face of the complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "A claim

has facial plausibility when the [complainant] pleads factual content that allows

the court to draw the reasonable inference that the [accused] is liable for the

misconduct alleged." Id. Deciding whether a claim is plausible will be a

"context-specific task that requires the reviewing court to draw on its judicial

experience and common sense." Id. at 679.




                                         6
      B.      ADEA

      The ADEA makes it unlawful for an employer to discharge an employee

due to an individual's age. See 29 U.S.C. § 623. Under the ADEA, a

plaintiff must establish that she: (1) was over forty years old; (2) was qualified

for the position; (3) suffered an adverse employment action; and (4) was

replaced by a person sufficiently younger to permit an inference of age

discrimination. See Duffy v. Paper Magic Grp., Inc., 265 F.3d 163, 167 (3d

Cir. 2001).

      Defendants move for dismissal on the grounds that:       (1) the ADEA does

not provide for individual liability against Defendants Doron and Hayman;

(2) Plaintiffs claims for age discrimination based on reduction in her work

hours and low evaluations and retaliation based on her alleged demotion/job

reassignment) were untimely filed; (3) Plaintiff failed to exhaust her

administrative remedies on the claims that she was excluded from the Alex's

Lemonade Stand fundraiser for the last four years, was excluded from staff

meetings/huddles for the last three years, has not received performance

appraisals since 2015, and A.C. Moore failed to withhold federal taxes;

(4) Plaintiff failed to exhaust her administrative remedies as to the retaliation

claims based upon the receipt of new policies/handbook and job restructuring/


                                         7
changes to her job duties, she did not suffer an adverse employment action, and

the changes applied to the entire organization; and (5) Plaintiffs hostile work

environment claim is not cognizable under the ADEA, and she failed to plead a

sufficiently severe or pervasive conduct to state a claim for hostile work

environment harassment.

      C.     Discussion

             1.    Individual Claims

      Defendants move for dismissal of the ADEA claims raised against

individual Defendants Doran and Hayman.         As a matter of law, the ADEA

does not provide for individual liability.   See Hill v. Borough of Kutztown, 45 5

F.3d 225, 246 n. 29 (3d Cir. 2006).    Only the "employer" may be held liable

under the ADEA, 29 U.S.C. § 623, and Plaintiffs Complaint does not allege

that Daron or Hayman are her employers.       Accordingly, the Court will grant

Defendants' motion to dismiss the ADEA claims raised against Daron and

Hayman.

             2.    Timeliness

      Defendants move to dismiss the claims raised by Plaintiff in her first two

charges of discrimination because she failed to timely commence this civil

action after receiving her notice of right to sue letter. In addition, Defendants


                                         8
move to dismiss the discrete acts of reduction in work hours, retaliatory

demotion/job reassignment, and low performance evaluation job demotion

raised in the third and fourth charges of discrimination claims on the grounds

that they arose more than 300 days prior to the date the third and fourth charges

of discrimination were filed. Plaintiff responds that that right to sue letter is

not an issue.

      A plaintiff bringing an employment discrimination claim under the

ADEA must first exhaust her administrative remedies by complying with the

procedural requirements set forth in 29 U.S.C. § 626. In particular, a plaintiff

must file a charge with the EEOC within 180 days of the allegedly unlawful

employment practice, or within 300 days if the charge is filed instead with a

stage agency. 29 U.S.C. § 626(d)(l). If the EEOC or state agency dismisses

the charge, then the plaintiff must bring an action in federal district court within

90 days of receiving a right-to-sue letter. See 29 U .S.C. § 626(e); see also

Burgh v. Borough Council ofBorough ofMontrose, 251 F.3d 465, 470 (3d Cir.

2001 ). "Both requirements-exhaustion and filing-are non-jurisdictional

prerequisites, akin to statutes of limitations." See Communications Workers of

Am. v. N.J. Dep't ofPersonnel, 282 F.3d 213,216 (3d Cir. 2002). "[T]he plain

language of Section 626(e) makes clear that the failure to file suit within 90


                                         9
days after the receipt of a notice from the Commission renders a plaintiffs

action untimely." McCray v. Corry Mfg. Co., 872 F. Supp. 209, 214 (W.D. Pa.

1994), aff'd, 61 F.3d 224 (3d Cir. 1995). The ninety day period is "strictly

construed" and without the showing of an equitable basis for tolling, "a civil suit

filed even one day late is time barred and may be dismissed." Burgh, 251 F.3d

at 470.

      Plaintiff did not timely commence this civil action with regard to her first

two charges of discrimination; No. 17C-2013-00290 and No. 17C-2013-00548.

She received her notice of suit rights on October 1, 2015; yet she did not

commence this action until January 8, 2018, long past the ninety-day time frame

to do so. Therefore, the Court will grant Defendants' motion to dismiss all

claims raised in EEOC Nos. 17C-2013-00290 and 17C-2013-00548.

      It is far from clear that Plaintiff intended to reallege or renew claims in

her third charge of discrimination that Plaintiff raised in the first and second

charges of discrimination. The fourth charge of discrimination speaks

expressly to a retaliation/harassment reassignment employee locker issue in July

2017. To the extent Plaintiff intended to reallege or renew claims in the third

charge of discrimination (EEOC No. l 7C-2016-00244) that she raised in the

first and second charges of discrimination, the Court will grant Defendants'


                                         10
motion to dismiss the realleged or renewed discrete acts of reduction in work

hours, retaliatory demotion/job reassignment, and low performance evaluation

job demotion as they arose more than 300 days prior to the date the third and

four charges of discrimination were filed. See National R.R. Passenger Corp.

v. Morgan, 536 U.S. 101, 113 (2002) ("[D]iscrete discriminatory acts are not

actionable if time barred, even when they are related to acts alleged in timely

filed charges. Each discrete discriminatory act starts a new clock for filing

charges alleging that act."); 0 'Connor v. City ofNewark, 440 F.3d 125, 127 (3d

Cir. 2006) (discrete acts such as termination, failure to promote, denial of

transfer, or refusal to hire are easy to identify).

             3.     Exhaustion

      Defendants move to dismiss several of Plaintiffs claims for her failure to

exhaust administrative remedies.      Plaintiff makes several allegations in her

complaint (D.I. 2, 9) that are not included in her third and fourth charges of

discrimination, including:     (1) Plaintiffs exclusion from the Alex's Lemonade

Stand fundraiser for the past four years (D.I. 2 at 118); (2) Plaintiffs exclusion

from staff meetings/huddles for the last three years (id.); (3) Plaintiff's failure to

receive performance appraisals since 2015 (id. at 119); (4) A.C. Moore's failure

to properly withhold Plaintiffs federal taxes (id. at 84); and (5) A.C. Moore's


                                           11
retaliation against Plaintiff for filing this lawsuit when it made changes to its

policies/ handbook, restructured jobs, and made changes to Plaintiffs job duties

(D.I. 9 at 1-2).

      A plaintiff bringing discrimination claims under the ADEA must exhaust

his or her administrative remedies by filing an administrative charge with the

EEOC and procure a notice of the right to sue. See Hildebrand v. Allegheny

Cty., 757 F.3d 99, 111 (3d Cir. 2014) (applying the administrative remedies of

Title VII to ADEA claim). Claims within a plaintiffs complaint must have

been "fairly within the scope of the prior EEOC Complaint" or the agency's

investigation. Antol v. Perry, 82 F.3d 1291, 1295 (3d Cir. 1996).

      Because Plaintiff raises her claims under the ADEA she is required to

exhaust her administrative remedies by filing claims with the DDOL or the

EEOC. The Court has reviewed Plaintiffs third and fourth charges of

discrimination, and they do not contain the foregoing claims even though

Plaintiff references them in her Complaint. (See D.I. 2 at 84, 86, 119; D.I. 12

at 5) Notably, the fourth charge of discrimination is specific as to a July 2017

claim that Plaintiffs locker of many years was reassigned to another employer

and she was demoted to the cashier position. (D.I. 2 at 8) It simply cannot be




                                         12
said that the unexhausted claims are fairly within the scope of the fourth charge

of discrimination.

      The third charge of discrimination is pied in a much more general fashion

and, while the Court could possibly consider some of Plaintiffs claims as fairly

within the scope of the third charge of discrimination, the claims in the third

charge of discrimination have not been fully exhausted. As a prerequisite to

filing suit under the ADEA, a plaintiff must first file a charge of discrimination

with the EEOC and must receive from the EEOC a notice of the right to sue.

See Peters v. Air Prod. & Chemicals, Inc., 2006 WL 860097, at *3 (E.D. Pa.

Mar. 31, 2006). This prerequisite, akin to a statute of limitations, mandates

dismissal of an ADEA claim if a plaintiff files the claim before receiving a right

to sue notice. See e.g., Story v. Mechling, 214 F. App 'x 161, 163 (3d Cir.

2007); Burgh, 251 F.3d at 470. Plaintiff did not present the Court with a notice

of right to sue for the third charge of discrimination. Without this final

administrative action, Plaintiff has not exhausted her administrative remedies as

to the third charge of discrimination and cannot bring suit. Burgh, 251 F .3d at

471. Therefore, the claims in the third charge of discrimination will be

dismissed without prejudice.




                                        13
       Finally, it is clear that Plaintiff has not exhausted the 2018 retaliation

claims based upon the receipt of new policies/handbook and job restructuring/

changes to her job duties.     Plaintiff commenced this action on January 8, 2018.

It would have been impossible for her to exhaust her administrative remedies for

these claims prior to commencing this action.        Therefore, the Court will grant

Defendants' motion to dismiss this claim.

                4.   Hostile Work Environment

      Defendants move to dismiss what they contend is Plaintiffs only

remaining claim, a hostile work environment claim.         The Court does not

construe the Complaint in the same manner as Defendants.

      The fourth charge of discrimination indicates retaliation and adverse

employment action by "harassment (hostile work environment), assignment."

(D.I. 2 at 8)    It is clear from the fourth charge of discrimination that Plaintiff

alleges retaliation occurred as a result of previously filed charges of

discrimination against A.C. Moore and that the retaliation manifested itself in

the form of a demotion and harassment.          Defendants did not move to dismiss

the retaliation claim alleged in the fourth charge of discrimination.

        Plaintiff indicates in her Complaint that she also raises a claim of

harassment or hostile work environment, a claim that falls within the scope of


                                           14
fourth charge of discrimination.   Although the Third Circuit has not squarely

decided that the ADEA permits a claim for hostile work environment, it has

held that Title VII and ADEA caselaw are "routinely use[ d] ...

interchangeably, when there is no material difference in the question being

addressed."    Walton v. Mental Health Ass 'n. of Southeastern Pa., 168 F.3d

661, 666 (3d Cir. 1999) (internal quotation and citation omitted).   To state a

hostile work environment, claim under the ADEA, Plaintiff must show that (1)

she suffered intentional discrimination because of her age; (2) the discrimination

was severe or pervasive; (3) the discrimination detrimentally affected her; (4)

the discrimination would detrimentally affect a reasonable person in similar

circumstances; and (5) the existence of respondeat superior liability.   See

Parrillo v. Lower Bucks Cty. Joint Mun. Auth., 2003 WL 23162434, at *6 (E.D.

Pa. Dec. 18, 2003 ).   Whether a work environment is hostile requires a review

of the totality of the circumstances, including the frequency, severity, and nature

of the discriminatory conduct as well as whether it unreasonably interfered with

the employee's work performance.      Harris v. Forklift Sys., Inc., 510 U.S. 17,

23 (1993).    Off-hand comments and isolated incidents (unless they are

extremely serious) are not sufficiently severe or pervasive to amount to

discriminatory changes in the terms and conditions of employment.        See


                                        15
Faragher v. City ofBoca Raton, 524 U.S. 775, 788 (1998) (quotation and

citation omitted).

      Defendants argue that Plaintiff has failed to allege a prima facie hostile

work environment claim.      They argue that Plaintiffs allegations do not rise to

the level of severe or pervasive conduct.

      The Court has considered the fourth charge of discrimination (D.I. 2 at 8),

the allegations in the Complaint (id. at 115-117), and the exhibits provided by

Plaintiff to support her claim.     Plaintiff proceeds pro se and the Court must

liberally construe her claims.     Nonetheless, the Court finds that she has failed

to adequately state an ADEA hostile work environment claim. The fourth

charge of discrimination refers to one discrete act - the reassignment of

Plaintiffs employee locker- and not to repeated conduct.          In addition, while

not clear, it appears from Plaintiffs additional allegations that all employees

were notified of the new locker assignment issue and that the action taken was

not based upon age.     (D.1. 2 at 115-117)     Plaintiff fails to state a hostile work

environment claim as pied.        Therefore, the Court will grant Defendants'

motion to dismiss the hostile work environment claim.         However, because it is

plausible that Plaintiff could state a hostile work environment claim, she will be

given leave to amend.


                                           16
IV.   CONCLUSION

      For the reasons discussed above, the Court will: . ( 1) deny Plaintiffs

motion for default judgment (D.1. 19); (2) deny Plaintiffs motion to deny/strike

Defendants' opposition to Plaintiffs motion for default judgment (D.I. 27); and

(3) grant Defendants' motion to dismiss (D.1. 27).   Plaintiff will be given leave

to amend the harassment/hostile work environment raised in the fourth charge

of discrimination, EEOC No. 17C-2017-00722F. Should Plaintiff fail to file

an amended complaint, the matter will proceed on the retaliation claim as

alleged in the fourth charge of discrimination. (D.I. 2 at 8)

      An appropriate order will be entered.




                                        17
